access only to: (A) the docket maintained by the court; and (B) an opinion, order, judgment, or

other disposition of the court, but not any other part of the case file or the administrative record.").

         "The presumption of access is[] fundamental and not casually overcome." Mirlis v. Greer,

2020 WL 1018445, at *6 (2d Cir. Mar. 3, 2020). Plaintiff has not overcome this weighty

presumption. If Plaintiff wishes to seal specific documents or information in the record, she is free

to file a motion requesting that. See Lugosch v. Pyramid Co. of Onondaga, 435 F.3d 110, 120 (2d

Cir. 2006) ("[D]ocuments may be sealed if specific, on the record findings are made demonstrating

that closure is essential to preserve higher values and is narrowly tailored to serve that interest.")

(citation and quotation marks omitted). However, Plaintiffs instant request to seal this entire case

is hereby DENIED.



SO ORDERED.

Dated:          March 12, 2020 New
                York, New York



                                                       ANDREW L. CARTER, JR.
                                                       United States District Judge
